Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/21/2021 has been entered.
Information Disclosure Statement
IDS filed on 7/21/2021 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Summary
Applicant’s arguments see pages 1-3, filed 6/24/21, with respect to claims 19, 20, 21, 23, 24-31, and 32-40 have been fully considered and are persuasive.  The 103 rejection of claims 19, 20, 21, 23, 24-31, and 32-40 have been withdrawn.
Claims 19, 20, 21, 23, 24-31, and 32-40 are pending and have been considered.
Reasons for Allowance
Claims 19, 20, 21, 23, 24-31, and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 

	ABHARI ET AL (US PG PUB 2008/0244962) is the closest prior art that teaches:
ABHARI teaches in the abstract a method for producing an isoparaffinic product useful as jet fuel from a renewable feedstock. The method may also include co-producing a jet fuel and a liquefied petroleum gas (LPG) fraction from a renewable feedstock. The method includes hydrotreating the renewable feedstock to produce a hydrotreating unit heavy fraction that includes n-paraffins and hydroisomerizing the hydrotreating unit heavy fraction to produce a hydroizomerizing unit heavy fraction that includes isoparaffins. The method also includes recycling 
	However ABHARI differs from the claimed invention in that ABHARI does not disclose or suggest the claimed methods and multipurpose fuel composition usable as diesel fuel and as jet fuel with the same properties.
In other words, the claimed method have effects that are not known in the prior art methods such that the fuel composition produced by Applicant's claimed method is a multipurpose fuel composition usable both as diesel fuel (e.g. in ground vehicles) and as jet fuel (e.g. in aircrafts), since the cetane number of the fuel composition is such that it allows the use of the fuel composition in ground vehicles (such as cars, trucks etc.) in addition to the use in aircrafts, where renewable fuel produced from contemporary biological raw material is utilized to obtain a highly valuable fuel product. Generally, the cold properties of a fuel are achieved by the amount of isoparaffins, branching has a positive effect on the cold properties, while good cetane number is achieved by n-paraffins (long straight chain hydrocarbons). It is generally known that when one of these properties improves, the second property deteriorates. The claimed method, however, facilitates the production of a composition where both the cold properties and the cetane number are good.
Therefore any combination of ABHARI fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771